UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4455


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ROGELIO GARCIA PENAFIEL,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00227-NCT-3)


Submitted:    January 9, 2009                 Decided:   February 24, 2009


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Scott Holmes, BROCK,         PAYNE & MEECE, PA, Durham, North
Carolina, for Appellant.         Terry Michael Meinecke, Assistant
United   States Attorney,        Greensboro, North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rogelio Garcia Penafiel appeals his conviction and the

district       court’s      judgment       imposing          a    sentence       of    sixty-five

months    in    prison      and     four    years       of       supervised      release         after

pleading guilty to conspiracy to distribute five hundred grams

or   more   of      cocaine      hydrochloride,          in       violation      of       21    U.S.C.

§ 841(a)(1), (b)(1)(B) (2006).                        On appeal, Penafiel’s attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),     asserting,        in    his     opinion,         there       are    no    meritorious

grounds for appeal but raising the issue of whether the district

court erred by imposing an unreasonable sentence.                                    Penafiel was

notified of his right to file a pro se supplemental brief, but

he has not done so.              Finding no error, we affirm.

               We review Penafiel’s sentence for abuse of discretion.

See Gall v. United States, 128 S. Ct. 586, 590 (2007).                                             The

first    step      in     this     review    requires            us    to   ensure        that     the

district court committed no significant procedural error, such

as improperly calculating the guideline range.                                   United States

v. Osborne,         514 F.3d 377,        387    (4th          Cir.),    cert.          denied,

128 S. Ct. 2525    (2008).          We    then       consider          the    substantive

reasonableness of the sentence imposed, taking into account the

totality of the circumstances.                        Gall, 128 S. Ct. at 597.                    When

reviewing      a    sentence       on   appeal,         we       presume    that      a    sentence



                                                  2
within    a   properly       calculated       guideline      range      is    reasonable.

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

              We    have   reviewed     the       record    and    conclude     that    the

district court did not err or abuse its discretion in sentencing

Penafiel,     and    his     sentence    is       procedurally     and   substantively

reasonable.         The district court correctly found his guideline

range was sixty to seventy-one months and reasonably concluded a

sentence in the middle of the range was appropriate in his case.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We    therefore    affirm       the    district      court’s      judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.           If the client requests that a petition be

filed,    but      counsel    believes    that       such    a    petition      would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                 Counsel’s motion must state that

a copy thereof was served on the client.

              We dispense with oral argument because the facts and

legal    contentions       are   adequately         presented      in    the    materials

before    the      court   and   argument         would    not    aid   the    decisional

process.

                                                                                 AFFIRMED



                                              3